Exhibit 10.1

 

LISTING NOTE AGREEMENT

 

This Listing Note Agreement (the “Listing Note”) is hereby entered into on
August 18, 2020, effective as of the Listing (the “Effective Date”), by and
between New York City Operating Partnership, L.P., a Delaware limited
partnership (the “Partnership”) and New York City Special Limited Partnership,
LLC, a Delaware limited liability company (the “SLP”). Capitalized terms used
herein but not otherwise defined shall have the meaning ascribed to the
applicable term in the Amended and Restated Agreement of Limited Partnership of
the Partnership, dated as of August 18, 2020 (the “OP Agreement”).

 

WHEREAS, the SLP is a special limited partner of the Partnership, which is
governed by the OP Agreement;

 

WHEREAS, New York City REIT, Inc., a Maryland corporation (the “Company”), is
the general partner of the Partnership; and

 

WHEREAS, pursuant to Section 5.1(c) of the Agreement of Limited Partnership of
the Partnership, dated as of April 24, 2014 (the “Prior OP Agreement”), the
Company, as General Partner of the OP, was required to cause the Partnership to
make certain distributions to the SLP with respect to its Special Limited
Partner Interest upon a Listing.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

 

1.Recitals.

 

The recitals to this Listing Note are incorporated by reference herein and made
a part hereof.

 

2.Redemption.

 

The Partnership hereby agrees to distribute to the SLP, with respect to its
Special Limited Partner Interest, an aggregate amount equal to (a) 15% of an
amount equal to the difference (to the extent the result is a positive number)
of (i) the sum of (A) the Market Value plus (B) the sum of all distributions or
dividends (from any source) paid by the Company to its stockholders prior to the
Effective Date, exceeds (ii) the sum of (X) the total Gross Proceeds in any
Offering plus (Y) the total amount of cash that, if distributed to the
stockholders who purchased shares of Common Stock prior to the Effective Date in
any Offering, would have provided such stockholders a Priority Return on the
total Gross Proceeds raised in all such Offerings through the Effective Date
(the amount described in clause (a), the “Listing Amount”) minus (b) any
distributions received by the SLP pursuant to Section 5.02(b) of the Prior OP
Agreement or Section 3 hereof. The parties hereto understand that the Listing
Amount is not determinable until Market Value is determined. Notwithstanding
anything herein to the contrary, in accordance with Section 736 of the Internal
Revenue Code, as amended (the “Code”), this Listing Note shall be disregarded
for applicable income tax purposes and the SLP shall continue to be treated as a
partner of the Partnership in respect of its Special Limited Partner Interest
for such purposes until the Partnership has satisfied all of its obligations
under this Listing Note. Without limiting the foregoing, there shall be no other
obligations to pay or accrue any other amounts (including interest) with respect
to the Listing Note, other than the Listing Amount; provided, that any cash or
property paid to the Special Limited Partner with respect to such interest shall
be reported to the Special Limited Partner on Internal Revenue Service Schedule
K-1 to Form 1065 (or such successor schedule or form).

 



 1 

 

 

3.Distributions in Respect of the Listing Amount.

 

Upon closing any Asset Sale that is not a Liquidity Event, after the date of
this Listing Note but before the Market Value is determined, the Partnership
shall make the distributions required by Section 5.02(b) of the OP Agreement, in
accordance therewith.

 

4.Conversion and Exchange of Special Limited Partner Interest.

 

(a)Conversion. In accordance with Section 8.05 of the OP Agreement, on and after
such time as the Listing Amount is determined, the SLP shall have the right, but
not the obligation, to contribute the entire Special Limited Partner Interest to
the Partnership in exchange for Class A Units in a transaction intended to
qualify as a contribution of property pursuant to Section 721 of the Code. The
SLP shall provide written notice to the General Partner of its intention to
contribute the Special Limited Partner Interest at least ten (10) days prior to
the date on which the contribution is to occur. The maximum number of Class A
Units issuable upon a contribution of the entire Special Limited Partner
Interest shall be equal to the quotient of (i) the difference of (A) the Listing
Amount minus (B) the amount of any distributions made by the Partnership to the
SLP with respect to the Listing Note prior to the date of the contribution
divided by (ii) the product of (X) the Value of one share of Class A Common
Stock on the date of the contribution multiplied by (Y) the Conversion Factor.
Only a whole number of Class A Units, rounding down to the nearest whole number,
will be issuable upon a contribution of the entire Special Limited Partner
Interest. The SLP covenants and agrees with the Partnership that the Special
Limited Partner Interest shall be free and clear of all liens at the time of
contribution. The contribution of the entire Special Limited Partner Interest
shall occur automatically after the close of business on the applicable date of
contribution, as of which time the SLP shall be credited on the books and
records of the Partnership with the issuance as of the opening of business on
the next day of the number of Class A Units issuable upon such contribution.

 

(b)Exchange. Class A Units issuable upon a contribution of the Special Limited
Partner Interest in Section 4(a) above shall be redeemable for cash or, at the
option of the Partnership, for shares of Class A Common Stock of the Company
pursuant to Section 8.04 of the OP Agreement.

 

(c)OP Agreement. Except as otherwise set forth herein, this Listing Note, and
the SLP’s rights in respect thereof shall be governed by, and subject to, the
terms and conditions of the OP Agreement.

 

5.Lost or Mutilated Note. If this Listing Note shall be mutilated, lost, stolen
or destroyed, the Partnership shall execute and deliver, in exchange and
substitution for and upon cancellation of this Listing Note (if mutilated), or
in lieu of or in substitution for this Listing Note (if lost, stolen or
destroyed), a new listing note but only upon receipt of evidence of such loss,
theft or destruction of the Listing Note.

 

6.Cancellation. This Listing Note shall be of no further force or effect
immediately and the SLP shall surrender this Listing Note to the Partnership for
cancellation upon: (i) the SLP receiving a distribution of Net Sales Proceeds
that when combined with all prior distributions, if any, of Net Sales Proceeds
with respect to the Listing Note equals the Listing Amount and results in the
complete redemption of the Special Limited Partnership Interest; (ii) the SLP
converting the Special Limited Partner Interest into Class A Units in accordance
with Section 4(a) above; or (iii) the satisfaction of the Partnership’s
obligations to the SLP hereunder in connection with a Merger in which the
consideration consists of cash, an Asset Sale that is a Liquidity Event, or
otherwise.

 



 2 

 

 

7.Costs of Enforcement. In the event of the breach by the Partnership or the
Company of any provision of this Listing Note or the occurrence of an Event of
Default (as defined below), the SLP shall, be entitled to proceed to protect and
enforce its rights hereunder by appropriate judicial proceedings and the SLP
shall be entitled to exercise all other rights and remedies available at law or
in equity. The Partnership and the Company shall be obligated, jointly and
severally, to reimburse the SLP for all reasonable costs and expenses incurred
in connection with the protection and enforcement of its rights hereunder and
collection of all amounts owing hereunder plus reasonable attorneys’ fees and
expenses.

 

8.Events of Default. For purposes of this Listing Note, an “Event of Default”
will be deemed to have occurred if:

 

(a)the Partnership fails to pay any distributions in respect of the Listing Note
or take any other actions in respect thereof, all as set forth herein or in the
OP Agreement;

 

(b)a Change of Control occurs with respect to the Partnership; or

 

(c)an Event of Bankruptcy occurs with respect to the Partnership.

 

9.Remedies Upon an Event of Default. The Partnership shall, within five
(5) Business Days after becoming aware thereof, notify the SLP of the occurrence
of any Event of Default. If an Event of Default shall occur and be continuing,
the SLP shall be entitled to declare all amounts under this Listing Note due and
payable.

 

10.Definitions.

 

(a)“Asset Sale” means any transaction or series of transactions whereby: (i) the
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its direct
or indirect ownership of any real estate asset, real estate related loan or
other investment or portion thereof, including any event with respect to any
real estate asset that gives rise to a significant amount of insurance proceeds
or condemnation awards; (ii) the Partnership directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys, or relinquishes its ownership of all or substantially all the direct or
indirect interest of the Partnership in any joint venture in which it is a
co-venturer, member or partner; (iii) any joint venture directly or indirectly
(except as described in other subsections of this definition) in which the
Partnership as a co-venturer, member or partner sells, grants, transfers,
conveys, or relinquishes its direct or indirect ownership of any real estate
asset or portion thereof, including any event with respect to any real estate
asset which gives rise to insurance claims or condemnation awards; (iv) the
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, conveys or relinquishes its direct or indirect
interest in any real estate related loan or portion thereof (including with
respect to any real estate related loan, all payments thereunder or in
satisfaction thereof other than regularly scheduled interest payments) and any
event which gives rise to a significant amount of insurance proceeds or similar
awards in connection therewith; or (v) the Partnership directly or indirectly
(except as described in other subsections of this definition) sells, grants,
transfers, conveys, or relinquishes its direct or indirect ownership of any
other investment asset not previously described in this definition or any
portion thereof.

 



 3 

 

 

(b)“Change of Control” shall have the meaning ascribed to such term in the OP
Agreement, provided that it shall not include a Merger in which the
consideration consists of cash or an Asset Sale that is a Liquidity Event.

 

(c)“Class A Common Stock” means the class of common stock of the Company, $0.01
par value per share, designated as Class A Common Stock.

 

(d)“Class B Common Stock” means the class of common stock of the Company, $0.01
par value per share, designated as Class B Common Stock.

 

(e)“Common Stock” means (i) prior to August 5, 2020 at 5:04 p.m. eastern time,
the common stock of the Company, $0.01 par value per share and (ii) at or after
August 5, 2020 at 5:04 p.m. eastern time, collectively the Class A Common Stock
and Class B Common Stock.

 

(f)“General Partner” means the Company.

 

(g)“Gross Proceeds” means the aggregate purchase price of all shares of Common
Stock sold for the account of the Company through an Offering prior to the
Effective Date, without deduction for Organization and Offering Expenses. For
the purpose of computing Gross Proceeds, the purchase price of any share of
Common Stock for which reduced selling commissions were paid to (i) Realty
Capital Securities, LLC or any successor dealer manager or (ii) any other
broker-dealer (where net proceeds to the Company were not reduced) shall be
deemed to be the full amount of the offering price per share of Common Stock
pursuant to the applicable registration statement for such Offering without
reduction.

 

(h)“Liquidity Event” means: (i) an Asset Sale involving all or substantially all
of the Assets owned directly or indirectly by the Company and distribution of
the Net Sales Proceeds to the holders of Common Stock; (ii) a Listing; or
(iii) a Merger.

 

(i)“Listing” means the commencement of trading of the shares of Class A Common
Stock on The New York Stock Exchange, which occurred on the Effective Date.

 

(j)“Market Value” means (i) in the case of a Listing, the average closing price
of the shares of Class A Common Stock over the Measurement Period multiplied by
the aggregate number of shares of Common Stock issued and outstanding on the day
trading first commences or commenced upon a Listing; (ii) in the case of a
Merger, the aggregate of the per share value accorded to the shares of each
class of Common Stock issued and outstanding in the applicable transaction
documents governing the Merger multiplied by the number of shares of the
applicable class of Common Stock issued and outstanding immediately prior to the
effective time of the Merger; and (iii) in the case of an Asset Sale that is a
Liquidity Event, the Net Sales Proceeds distributable to the holders of shares
of Common Stock. Notwithstanding clause (i) above, if a definitive agreement
relating to a Merger or an Asset Sale that is a Liquidity Event shall be entered
into after the shares of Class A Common Stock become Listed, but before the
Measurement Period shall be completed, then Market Value shall be determined in
accordance with clause (ii) above in the case of a Merger or in accordance with
clause (iii) above in the case of an Asset Sale that is a Liquidity Event.

 



 4 

 

 

(k)“Measurement Period” means the period of thirty (30) consecutive trading days
during which the shares of Class A Common Stock are eligible for trading
beginning on the hundred and eightieth (180th) day after the date on which all
shares of Class B Common Stock have converted into shares of Class A Common
Stock and commenced trading on a national securities exchange.

 

(l)“Merger” means the consummation of any merger, reorganization, business
combination, share exchange or acquisition by any Person or related group of
Persons of beneficial ownership of all or substantially all of the shares of
Common Stock in one or more related transactions, or another similar transaction
involving the Company, pursuant to which the holders of shares of Common Stock
receive, as full or partial consideration for their shares of Common Stock, cash
or the securities of another issuer that are listed and trading on a national
securities exchange prior to, or that become listed on a national securities
exchange concurrent with consummation of the Merger, as applicable.

 

(m)“Net Sales Proceeds” means the aggregate proceeds paid in cash received by
the Company or the Partnership in connection with an Asset Sale, net of
(i) direct costs (including legal and accounting fees, disposition fees, sales
commissions and underwriting discounts and all title and recording expenses),
(ii) all federal, state, provincial, foreign and local taxes required to be
accrued as a liability as a consequence thereof, (iii) all payments made by the
Company or the Partnership on any indebtedness that is secured by the assets
subject to such Asset Sale in accordance with the terms of any lien upon or with
respect to such assets or that must, by the terms of such lien or by applicable
law, be repaid out of the proceeds from such Asset Sale and (iv) a reasonable
reserve for the after-tax costs of any indemnification payments (fixed or
contingent) attributable to seller’s indemnities to the purchaser undertaken by
the Company or the Company or the Partnership in connection with the Asset Sale.
Upon release from reserve or escrow or payment of any amounts referred to in
clause (iv) above that are released or paid to the Company or the Partnership or
any reduction in the amount of taxes required to be accrued pursuant to clause
(ii) above resulting in a payment to the Partnership, such amounts shall then be
deemed to be “Net Sales Proceeds.”

 

(n)“Offering” means any public offering of shares of Common Stock pursuant to
the Company’s Registration Statement on Form S-11 (File No. 33-194135).

 

(o)“Organization and Offering Expenses” means all expenses incurred by or on
behalf of the Company in connection with or in preparing the Company for
registration of and subsequently offering and distributing shares of Common
Stock to the public, whether incurred before, on or after the date of the
Company’s advisory agreement which its advisor, which may include total
underwriting and brokerage discounts and commissions (including fees of the
underwriters’ attorneys); any expense allowance granted by the Company to the
underwriter or any reimbursement of expenses of the underwriter by the Company;
expenses for printing, engraving and mailing; compensation of employees while
engaged in sales activity; charges of transfer agents, registrars, trustees,
escrow holders, depositaries and experts; and expenses of qualification of the
sale of the securities under U.S. federal and state laws, including taxes and
fees, including accountants’ and attorneys’ fees.

 



 5 

 

 

(p)“Priority Return” means a 6% cumulative, non-compounded, pre-tax annual
return (based on a 365-day year).

 

11.Miscellaneous.

 

(a)Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Listing Note shall be in writing
and shall be deemed to have been duly given only if delivered (i) personally
against written receipt, (ii) by facsimile transmission against facsimile
confirmation, (iii) mailed by prepaid first class certified mail, return receipt
requested, or (iv) mailed by prepaid overnight courier to the addresses set
forth on the signature pages hereof. All such notices, requests, demands,
waivers and other communications shall be deemed to have been given, (x) in the
case of clauses (i) and (ii) above, on the date of such delivery and (y) in the
case of clauses (iii) and (iv) above, when received.

 

(b)Amendments; Waivers.

 

(i)This Listing Note may be altered, amended or waived only by prior written
agreement signed by the party or parties against whom enforcement of any
alteration, amendment or waiver is sought.

 

(ii)No failure or delay by either party in exercising any right, power or
privilege under this Listing Note shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. Except as
otherwise provided herein, no action taken pursuant to this Listing Note shall
be deemed to constitute a waiver by the party taking such action of compliance
with any agreements contained in this Listing Note. The waiver by any party of a
breach of any provision hereunder shall not operate or be construed as a waiver
of any prior or subsequent breach of the same or any other provision hereunder.

 

(c)Successors and Assigns. Neither party may assign or transfer this Listing
Note or any of its obligations or benefits under this Listing Note (other than
by operation of law) in any manner whatsoever without the prior written consent
of the other party. The provisions hereof shall be binding upon the legal
representatives, successors and permitted assigns of the Partnership and the
Company, and shall inure to the benefit of the SLP and its successors by
operation of law.

 

(d)Governing Law. This Listing Note shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
principles of conflicts of laws thereof that would require the application of
any other law.

 

(e)Entire Agreement. This Listing Note and the other agreements and instruments
referred to herein embody the final, entire agreement among the parties hereto
and supersede any and all prior commitments, agreements (including the Prior OP
Agreement), representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto with respect to the subject matter hereof.

 



 6 

 

 

(f)Severability. Any provision of this Listing Note that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Listing Note or affecting the validity or
enforceability of such provision in any other jurisdiction. The application of
such invalid or unenforceable provision to persons or circumstances other than
those as to which it is held invalid or unenforceable shall be valid and be
enforced to the fullest extent permitted by applicable law. To the extent any
provision of this Listing Note is determined to be prohibited or unenforceable
in any jurisdiction, the Partnership and the SLP agree to use commercially
reasonable efforts to substitute one or more valid, legal and enforceable
provisions that, insofar as practicable, implement the purposes and intent of
the prohibited or unenforceable provision.

 

[Signature page follows]

 



 7 

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Listing Note
as of the day and year first above written.

 

 

  NEW YORK CITY OPERATING PARNERSHIP, L.P.:   NEW YORK CITY REIT, INC., its
general partner         By:   /s/ Christopher J. Masterson     Name: Christopher
J. Masterson     Title: Chief Financial Officer                 Address for
Notices:           New York City Operating Partnership, L.P.
650 Fifth Avenue, 30th Floor
New York, New York 10019
Facsimile No.: (212) 415-6500
Attention: Edward M. Weil, Jr.         SPECIAL LIMITED PARTNER:   NEW YORK CITY
SPECIAL LIMITED PARTNERSHIP, LLC         By:   /s/ Michael Anderson     Name:
Michael Anderson     Title: Authorized Signatory                 Address for
Notices:           New York City Special Limited Partnership, LLC
650 Fifth Avenue, 30th Floor
New York, New York 10019
Facsimile No.: (212) 415-6500
Attention: Edward M. Weil, Jr.

 



 8 

